Grant, J.
(after stating the facts). We think the court was in error. The paper sued upon was a specific order for certain goods, specifically stated that they were to be settled for within 10 days from date, and its payment guaranteed by defendant. Even if the contract of agency had been attached to the paper, the terms of the guaranteed order must control as to the time. Inasmuch as this was the sole question upon which the case was. decided, it is the only one which we need to determine. We may, however, with propriety refer to one other point raised by the defense, viz., that there is no averment in the declaration of the assignment of this order. The printed record does not set up the pleadings and proceedings in the justice’s court. The original record shows the declaration, and it avers a due assignment of the order to the plaintiff.
The judgment must be reversed, and new trial ordered.
The other Justices concurred.